Title: From James Madison to Anne Cary Randolph Morris, 6 November 1816
From: Madison, James
To: Morris, Anne Cary Randolph



Madam
Between Nov. 6, 1816 and March 4, 1817

Being constrained by circumstances which I cannot properly disregard, to decline the request in your letter without date, I cannot do otherwise with the one enclosed in it than return it in the same state it came to hand, that you may substitute some other course for its delivery.  I beg you to be assured Madam that this Step does not proceed in any degree from a want of the sympathy which you have addressed; & that you have my best wishes for your happiness & the welfare of your infant son on which it essentially depends
